

Exhibit 10.4
DISTRIBUTION, TRADEMARK AND TECHNOLOGY AGREEMENT


This Distribution, Trademark, and Technology Agreement (“Agreement”), dated as
of March 13, 2018, is made by and between AeroGrow International, Inc., a Nevada
corporation, with a business address at 6075 Longbow Dr., Suite 200, Boulder,
Colorado 80301, U.S.A. (“AeroGrow”) and Aiwuan 爱屋安Shanghai ltd, a corporation
organized under the laws of China with a business address at Room 303, No. 33,
C2 zone, lane 1555, Jingshajiang West Road, Jiading District, Shanghai, China,
(“AWA” or “Licensee”).  AeroGrow, and AWA are sometimes referred to herein
collectively as the “Parties” and individually as a “Party.  Notwithstanding any
other provision to the contrary contained herein, AeroGrow and Licensee agree
that OMS Investments, Inc., a Delaware corporation having its principal place of
business at 10250 Constellation Blvd., Suite 2800, Los Angeles, California
90067, U.S.A. (“OMS”) is an intended third-party beneficiary of this Agreement.
Without limiting the rights of AeroGrow hereunder, OMS shall be a party to this
Agreement for purposes of receiving such licenses as provided herein, and
enforcing all rights provided by this Agreement to AeroGrow in OMS’ right and
name.


RECITALS


A.          OMS owns and has licensed to AeroGrow certain Hydroponic IP (defined
below) relating to hydroponic and aeroponic growing systems.


B.          AeroGrow owns certain Licensed Trademarks (defined below) relating
to hydroponic and aeroponic growing systems and is engaged in the business of
manufacture, production, sale and distribution of Seed Kits (defined below).


C.          AWA desires to obtain from AeroGrow a sublicense to use the
Hydroponic IP and a license to use the Licensed Trademarks in connection with
the sale of Licensed Products in the Territory and desires to be appointed as
AeroGrow’s distributor of Seed Kits in the Territory.


D.          AeroGrow is willing to grant such license and sublicense to AWA and
to appoint AWA as its non-exclusive distributor of Seed Kits in the Territory
according to the terms and conditions set forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:


1. DEFINED TERMS


Capitalized terms in this Agreement shall have the meanings ascribed to them in
this Agreement, including this Section 1.


1.1
“Affiliates” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with, such other
Person. For purposes of this definition, "control" (including, with correlative
meanings, the terms "controlled by" and "under common control with") when used
with respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such person, whether
through the ownership of voting securities, by contract or otherwise.

--------------------------------------------------------------------------------



1.2
“Approval Guidelines” means the guidelines for review and approval of Licensed
Products and related items and materials set forth in Section 2.10.



1.3
“Approved Manufacturer” means one or more manufacturers that have been
authorized by AeroGrow to manufacture Licensed Products, as listed on Schedule
1, which list may be updated by AeroGrow to reflect current
licensees/sublicensees.



1.4
“Contract Year” means the one-year period from April 1 of a calendar year to
March 31 of the following calendar year.



1.5
“Copyrights” means all published and unpublished works of authorship and
copyrights therein, and copyright registrations and applications for
registration thereof and all renewals, extensions, restorations and reversions
thereof.



1.6
“Hydroponic IP” means the Intellectual Property, excluding any Trademarks, set
forth in Schedule 2 to this Agreement.



1.7
“Intellectual Property” means all intellectual property rights of any kind,
worldwide, including rights in, to and concerning (a) Patents; (b) Trademarks;
(c) Copyrights; and (d) Technical Information.



1.8
“Large-Sized Products” means hydroponic and/or aeroponic garden systems that may
include LED lighting, a wireless communication system, and/or a touchscreen user
interface, which are primarily designed or intended to reside on a floor or
other non-countertop location.  Any product having a footprint (or potential
footprint) of 1.75 square feet or larger and any product capable of growing
plants in excess of 30 inches will be considered a Large-Sized Product.



1.9
“Licensed Products” means the hydroponic and aeroponic growing systems and
accessories that are identified on Schedule 3 to this Agreement, as may be
amended by the Parties, provided that Licensed Products shall not include
Large-Sized Products and Lighting Products or Seed Kits.



1.10
“Licensed Trademarks” means the Trademarks set forth in Schedule 4 to this
Agreement.



1.11
“Lighting Products” means LED bulbs, lamps, panels and systems designed for
hydroponic and/or aeroponic growing applications and that may be used as
standalone lighting or as a component of hydroponic and/or aeroponic growing
applications, including without limitation 12-, 24-, and 36-Watt LED bulbs and
45-Watt LED panels having a customized spectral output for hydroponic and/or
aeroponic applications.



1.12
“Manufacturing Cost” means the actual cost to AWA for the manufacture of
Licensed Products through an Approved Manufacturer; provided, however, that the
Manufacturing Cost shall be no less than the cost to AeroGrow for the Approved
Manufacturers to manufacture Licensed Products for AeroGrow.



1.13
“Patents” means all patents throughout the world (including utility patents,
design patents, patents of importation, improvement patents, patents and
certificates of addition, and utility models), as well as divisions, reissues,
reexaminations, continuations, continuations-in-part, renewals and extensions of
any of the foregoing, and applications therefore, and patents which may be
issued on such applications.



1.14
“Protected Information” of a Party means trade secrets and information
concerning the Party’s business, technology, and affairs, including without
limitation current and historical financial statements, financial projections
and budgets, historical and projected sales, capital spending budgets and plans,
Technical Information, the names and backgrounds of key personnel, personnel
training techniques and materials and current and historical financial
information regarding individual products, services, departments or categories.




--------------------------------------------------------------------------------



1.15
“Seed Kit Payments” means payments made by AWA to AeroGrow to purchase Seed
Kits, excluding any shipping costs.



1.16
“Seed Kits” means the seed kits identified in Schedule 5 to this Agreement.



1.17
“Technical Information” means know-how, trade secrets, confidential and
proprietary information, ideas, inventions, discoveries, formulae, compositions,
manufacturing and production processes and techniques, research and development
information, reports, drawings, specifications, designs, plans, improvements,
proposals, information and analytic methodology used in the development,
testing, analysis, design, manufacturing and packaging of products and services,
technology, software, computer programs, documentation, databases, data, mask
works, financial, business and marketing plans, cost and pricing information,
supplier lists and related information, sales data and plans, customer lists,
customer accounts, and related information, recorded in any form.



1.18
“Territory” means China, including Hong Kong and Taiwan.



1.19
“Trademark” means a trademark, service mark, trade dress, logo, trade name,
corporate name, domain name and/or other source identifier, all goodwill
associated with any of the foregoing, and registrations and applications for
registration thereof, including all extensions, modifications and renewals of
the foregoing.



2. TRADEMARK LICENSE


2.1          Grant of License.  Subject to the terms and conditions of this
Agreement, AeroGrow hereby grants to Licensee, and Licensee hereby accepts the
grant by AeroGrow of, a non-exclusive right and license to use the Licensed
Trademarks on or in connection with the Licensed Products and the Seed Kits in
the Territory, during the Term.  Licensee may not use any additional trademarks
on or in connection with the Licensed Products or Seed Kits without AeroGrow’s
prior written consent.


2.2          Reservation of Rights.  AeroGrow reserves all rights with respect
to the Licensed Trademarks not expressly licensed to Licensee hereunder, and
Licensee may not use or grant licenses to others to use the Licensed Trademarks
in any other manner or in connection with any goods or services.


2.3          License Transfer.  This Agreement shall be binding upon and inure
to the benefit of the Parties and their successors or assigns; provided, that
Licensee may assign the Agreement only if AeroGrow provides prior and specific
written consent, which consent may be withheld in AeroGrow’s sole and absolute
discretion.  Licensee shall not have the right to grant sublicenses under this
Agreement, but AWA may permit the distribution by third party distributors of
Licensed Products or Seed Kits that are branded with the Licensed Trademarks in
accordance with this Agreement.  Any assignment, franchise, sublicense, or
transfer not expressly permitted by this Section 2 is prohibited and will be
deemed to be null and void.


2.3          Contract Manufacturers/Approved Manufacturers.  Licensee shall not
use the services of contract manufacturers in the manufacture of the Licensed
Products.  Notwithstanding anything to the contrary in this Agreement, Licensee
may not itself manufacture Licensed Products but may instead purchase Licensed
Products from Approved Manufacturers or, pursuant to Section 4.2, from an
AeroGrow Chinese Affiliate.


2.4          AeroGrow Approval.  Licensee shall not sell any Licensed Products
until AeroGrow, in its reasonable judgment, finds that such products in mass
production quantities are satisfactory to AeroGrow.  The license to AWA granted
by this Agreement to distribute the Licensed Products under the Licensed
Trademarks is expressly contingent upon such final written approval by AeroGrow.
By no later than sixty (60) days prior to distribution and sale of each Licensed
Product, AWA shall provide to AeroGrow for its prior written approval (a) a list
of each of the Licensed Products, including SKU numbers, proposed MSRP
(manufacturer suggested retail price) and product specifications, as well as
product samples for each; and (b) the distribution plans for the Licensed
Products, including proposed distribution channels.



--------------------------------------------------------------------------------



2.5          Adherence to the Approval Guidelines.  Licensee will manufacture,
package, label, sell, and distribute the Licensed Products in strict adherence
with the Approval Guidelines.  All Licensed Products shall include one or more
of the Licensed Trademarks.


2.6          Capital Costs.  Licensee will secure all plant, equipment, labor
and technical skills necessary for the development and manufacture, sale,
distribution and support of the Licensed Products and any packaging and
marketing therefor in compliance with the requirements set forth herein, and
AeroGrow shall have no liability or responsibility with respect thereto.


2.7          Compliance with Laws.  Licensee shall manufacture, package, label,
advertise, and sell all Licensed Products and Seed Kits in strict compliance
with all applicable laws, rules and regulations. Accordingly, (a) the Licensed
Products manufactured by Licensee in the Territory will be manufactured in
compliance with, and will not be adulterated or misbranded within the meaning
of, any federal, state or local laws, rules or regulations applicable within the
Territory, will not constitute an article which may not be introduced into
interstate commerce, and will be manufactured in compliance with all applicable
laws, rules and regulations in those countries. Licensee shall provide any
required license or certification under the laws or regulations of the
Territory. Unless AeroGrow agrees otherwise in writing, Licensee will destroy
all inventories of Licensed Products or Seed Kits that are not in conformity
with any applicable laws, rules or regulations within the Territory.  Licensee
agrees to notify AeroGrow promptly of any regulatory action of which Licensee
has knowledge that is taken in relation to it by any federal, state, foreign,
country or municipal authority which relates to or affects the manufacture,
storage, packaging, labeling, advertising, distribution, or sale of the Licensed
Products or Seed Kits.


2.8          Consumer Comments and Complaints. Once per quarter during the Term
and Sell-Off Period (if applicable), Licensee shall provide AeroGrow a summary
of all written (including electronic) consumer comments and complaints received
regarding the quality of the Licensed Products or Seed Kits and shall maintain
all written (including electronic) consumer comments and complaints and a
telephone log for all consumer comments and complaints received by telephone.
Licensee will also use best efforts to keep such information available for
inspection by AeroGrow during normal working hours upon reasonable notice.
Licensee will respond to any consumer complaint about the Licensed Products or
Seed Kits in a prompt and businesslike manner, and in a manner that reflects
well upon itself, the Licensed Products, the Seed Kits, and the Licensed
Trademarks, and Licensee will provide AeroGrow with copies of all responses that
it makes to consumer comments or complaints. AeroGrow will send Licensee
information on any consumer comments or complaints that AeroGrow receives about
the Licensed Products or Seed Kits. Licensee agrees to conform to AeroGrow’s
product return policy consistent with AeroGrow’s business practices, namely,
Licensee shall allow purchasers to return the Licensed Products or Seed Kits for
a full refund for up to thirty (30) days following purchase if the customer
provides a cash register receipt and/or UPC bar code for the Licensed Products
or Seed Kits.


2.9          Advertising and Promotion Requirements.  During the Term and
Sell-Off Period (if applicable), Licensee will provide a marketing plan
quarterly that summarizes planned channels of distribution and marketing
activity for the upcoming quarter.  This plan will be submitted 30 days prior to
the beginning of the quarter and Licensor shall have up to 14 days to review and
comment on the plan. The Licensee shall market the Licensed Products and Seed
Kits as premium products and as is otherwise consistent with AeroGrow’s then
existing image, so that such marketing shall not reflect adversely upon the
Licensed Products, the Seed Kits, the good name of the Licensor, or the Licensed
Trademarks. AeroGrow shall, at its sole discretion, have a prior-to-use right of
approval for all promotional, marketing, and advertising materials and concepts,
including but not limited to television commercials, radio spots, print
advertisements, direct mail, brochures, signs, billboards, displays, shelf
talkers, packaging, labeling, point of sale materials, trade show displays,
sales materials, website materials, online advertisements, social media
advertisements, advertisements on handheld devices, sponsorships, and
promotional contests, sweepstakes, and events. AeroGrow shall have a right of
approval for all such advertisements, and all such advertisements shall conform
in all material respects to the approvals given by AeroGrow. AeroGrow shall have
fourteen (14) business days following the receipt of the proposed promotional,
marketing or advertising materials to send the Licensee written notice of its
disapproval, which shall include an explanation of the basis for disapproval.
AeroGrow shall use its best efforts to provide such written notice within the
fourteen (14) business day period; provided, however, that if such written
disapproval is not received by Licensee within this fourteen (14) business day
period, the marketing, promotional or advertising material submitted to AeroGrow
shall be deemed approved. Any material modifications to any such advertisements
previously approved by AeroGrow shall be subject to approval pursuant to this
Section 2.9. To the extent that Licensee makes non-material modifications to any
advertisements previously approved by AeroGrow, however, Licensee shall not have
to submit such advertisements to AeroGrow for its prior approval.



--------------------------------------------------------------------------------



2.10          Approvals and Quality Control.


A.          Licensed Products Approval Guidelines. Before any sale or
distribution, AWA, at its expense, shall submit to AeroGrow all prospective
Licensed Products for AeroGrow’s advance written approval, in AeroGrow’s sole
and absolute discretion, at all stages listed below.


PROTOTYPE:          Prototypes or finished artwork.
FINAL:          Pre-production sample.


The following rules shall apply to all stages of the Approval Guidelines:
 
(a)
Licensee shall not make any use of, sell or distribute such items as listed in
this Section 2.10 before AeroGrow’s granting final written approval.



(b)
AeroGrow shall have fourteen (14) business days from AeroGrow’s actual receipt
to review and respond in writing to each of Licensee’s submissions. If AeroGrow
does not respond to such submission within such fourteen (14) business day
period, such submission shall be deemed disapproved.



(c)
AeroGrow, in its sole discretion, reserves the right to reject an item approved
at a prior stage if in its physical form it does not meet AeroGrow’s marketing
standards or if it departs from the approved sample.



(d)
In the event of any modification or change in quality of the items, whether
during the approval process or after final approval has been granted, such items
shall be re-submitted to AeroGrow for approval.



(e)
All submissions shall become the property of AeroGrow.



(f)
Upon Licensee’s written request, AeroGrow shall return prototypes and final
artwork at Licensee’s expense, provided that Licensee supplies digital
photographs of same.



(g)
Licensee shall not have any rights against AeroGrow for damages or other
remedies by reason of AeroGrow’s failure or refusal to grant any approval
referred to in this Section 2.10.



(h)
At the commencement of each Contract Year, Licensee shall supply AeroGrow with
three (3) production samples of each of the Licensed Products, free of charge.



B.          Examination by AeroGrow. Periodically, AeroGrow shall have the
right, upon reasonable notice to Licensee and at suitable times, to inspect the
premises of Licensee and of Licensee’s contract manufacturers (if any), with
respect to any of their operations related to the Licensed Products or Seed
Kits.  Periodically, AeroGrow shall also have the right to request and upon such
request Licensee shall provide to AeroGrow, free of charge, representative
samples of any Licensed Products or Seed Kits then being sold, together with any
packaging, packaging inserts, labels, wrapping, advertising, marketing, web
pages, and promotional material then in use. AeroGrow shall examine any such
samples, artwork, packaging, promotional or marketing materials, and
advertisements within thirty (30) days after receipt.  If as a result of such
examination AeroGrow believes that any Licensed Products or Seed Kits do not
strictly adhere to the Approval Guidelines or product quality approved by
AeroGrow, or that any packaging, advertising, marketing or promotional materials
are not in substantial conformity with any previous approvals given by AeroGrow,
or any Licensed Trademarks are not being used in conformity with the
requirements of this Agreement (“Non-Conforming Materials”), AeroGrow will
promptly notify Licensee in writing, specifying the alleged non-conformity and
the steps required to correct it (the “Non-Conformity Notice”).  After receipt
of any Non-Conformity Notice, Licensee shall have thirty (30) business days to
correct the Non-Conforming Materials identified therein.  For the sake of
clarity, it is understood and agreed that Licensee shall have the right to
continue to sell Licensed Products or Seed Kits, and to use the packaging
therefor, so long as they are not Non-Conforming Materials and are in
substantial conformity with any previous approvals given by AeroGrow.  Licensee
recognizes that representatives of AeroGrow may also inspect Licensed Products
or Seed Kits after they have been delivered or distributed to Licensee’s
customers, and Licensee shall cooperate with AeroGrow in obtaining Licensee’s
customers’ cooperation in such inspections.



--------------------------------------------------------------------------------



C.          Right to Suspend Approval Process. In addition to its other
remedies, AeroGrow has the right to suspend the approval process if AeroGrow has
given Licensee notice of breach of this Agreement, until Licensee cures the
breach.


D.          Trademark Notices. Whenever Licensee uses the Licensed Trademarks,
Licensee shall affix the appropriate trademark notice and shall use the
registration symbol "®" for Licensed Trademarks that are federally registered,
or "TM" for Licensed Trademarks that are not federally registered, and in each
instance of use of the Licensed Trademarks where appropriate, accompanied by the
words "Reg. TM of AeroGrow International, Inc." or "TM of AeroGrow
International, Inc." and "Used under license." or a reasonable facsimile thereof
or such other reference as may be designated by AeroGrow from time to time.
Where a Licensed Trademark is used more than once on packaging, in copy or
advertising, or on the Licensed Products or Seed Kits, the "®" or "TM"
designation need only be used once either on the most prominent use of the
Licensed Trademark, or if all uses are of equal prominence, then on the first
use of the Licensed Trademark in or on each package, copy, advertisement, or
product. Licensee shall use the Licensed Trademarks only as trademarks, service
marks, or trade names and shall affix the notices as specified. Licensee shall
not have the right, unless previously agreed in writing by AeroGrow, to use
other trademarks, service marks, or trade names in marketing and promoting the
Licensed Products or Seed Kits, including other trademarks, service marks, or
trade names owned by AeroGrow. Licensee shall cooperate with AeroGrow and assist
AeroGrow in registering the Licensed Trademarks for the Licensed Products or
Seed Kits, including by providing packaging, labeling, and documentation as may
be required to obtain and maintain registrations for Licensed Trademarks for the
Licensed Products or Seed Kits.


2.11          Restrictions on Use.  Unless AeroGrow gives prior consent
specifically and in writing, Licensee shall use the Licensed Trademarks:
 
(a)
Only for the purposes of and pursuant to this Agreement;

(b)
Only in a manner consistent with the scope of the relevant registration of the
Licensed Trademarks or application therefor in the Territory;

(c)
Only in the manner permitted and prescribed by AeroGrow as set forth herein; and

(d)
Only for the Licensed Products or Seed Kits.



2.12          Recognition of Goodwill.  Licensee recognizes the value of the
goodwill associated with the Licensed Trademarks and acknowledges that the
Licensed Trademarks and all rights therein and goodwill pertaining thereto
belong exclusively to AeroGrow. Except as provided in this Agreement, Licensee
shall not, anywhere in the world, use or seek to register any trademarks,
service marks, trade dress, names, trade names, or domain names that are the
Licensed Trademarks, that are colorably or confusingly similar to the Licensed
Trademarks, or that incorporate the Licensed Trademarks or any element colorably
or confusingly similar to the Licensed Trademarks.


2.13          Validity of Licensed Trademarks. Licensee will not, at any time
while this Agreement is in effect or thereafter, dispute, challenge, destroy,
impair, or impede the effect, validity, or enforceability of the Licensed
Trademarks, or dispute or challenge AeroGrow's rights or title in and to the
Licensed Trademarks.


2.14          Validity of Agreement. Licensee will not, at any time while this
Agreement is in effect or thereafter, dispute or challenge the title or any
rights of AeroGrow in and to the Licensed Trademarks, the validity or
enforceability of this Agreement, or the validity or enforceability of any other
license agreement or similar or comparable agreement involving the Licensed
Trademarks to which AeroGrow is a party.



--------------------------------------------------------------------------------



2.15          Infringement.  If requested by AeroGrow, Licensee will assist
AeroGrow (at AeroGrow's expense) in procuring protection for, and in protecting,
any of AeroGrow's rights in the Licensed Trademarks.  AeroGrow, if it so
desires, may commence or prosecute any claim, suit, or action in its own name
or, with Licensee’s consent, in the name of Licensee, and may join Licensee as a
party to any claim, suit, or action. Licensee shall promptly notify AeroGrow in
writing of any infringements or imitations by others of the Licensed Trademarks
which Licensee becomes aware of, and AeroGrow shall have the sole right to
determine whether or not any action shall be taken on account of any such
infringements or imitations. AeroGrow shall notify Licensee of any potential
infringement regarding any Licensed Products or Seed Kits. Licensee shall not
institute any suit or take any action on account of any such infringements or
imitations without first obtaining the written consent of AeroGrow, which may be
given or withheld in AeroGrow's sole discretion.


3. TECHNOLOGY SUBLICENSE GRANT


3.1          License Grant.  Subject to the terms and conditions of this
Agreement, AeroGrow hereby grants to AWA, and AWA hereby accepts the grant by
AeroGrow, of a non-exclusive license under the Hydroponic IP during the Term of
this Agreement to make and use Licensed Products in the Territory and to offer
to sell and sell Licensed Products to end user consumers in the Territory, but
not to any person or entity for subsequent sale, resale, or distribution outside
of China; provided AWA shall not make, use, sell, offer for sale, and import any
products having a footprint (or potential footprint) of 1.5 square feet or
larger in any channels specifically targeted to hydroponic growers, regardless
of whether such products utilize Hydroponic IP.  Notwithstanding anything to the
contrary in this Agreement, Licensee may not itself manufacture Licensed
Products but may instead purchase Licensed Products from Approved Manufacturers
or, pursuant to Section 4.2, from an AeroGrow Chinese Affiliate.


3.2          No Right to Sublicense. The license grant in Section 3.1 does not
include the right for Licensee to grant sublicenses to others to use the
Hydroponic IP in any manner or in connection with any goods or services.


3.3          Reservation of Rights.  AeroGrow reserves all rights with respect
to the Hydroponic IP not expressly licensed to Licensee hereunder.  For the
avoidance of doubt, this Agreement does not include the right to use OMS’
trademarks, service marks, trade names or trade dress (“OMS Trademarks”) and
Licensee agrees it will not use or register OMS Trademarks, or anything
confusingly similar thereto, in the Territory.  Licensee shall not export, sell
or authorize any sale or distribution, directly or indirectly, of Licensed
Products to any third party not approved hereunder.  Neither Licensee nor its
Affiliates may sell Licensed Products that they know, or have reason to know,
are intended for resale to or in any countries or jurisdictions outside the
Territory.  Licensee shall, to the extent permitted by law, communicate to its
customers that resale of the Licensed Products outside the Territory is
prohibited and shall constitute a wrongful use of the Hydroponic IP.


3.4          Assignment.  This Agreement is personal to Licensee, and Licensee
may not assign this Agreement and its rights herein without AeroGrow’s and OMS’
prior written consent.


3.5          OMS Standing.  Licensee agrees to be bound to OMS on the terms and
conditions of this Agreement and agree that OMS may stand in the place of
AeroGrow and enforce against Licensee any of the rights afforded to AeroGrow by
this Agreement.  As between OMS and AeroGrow, AeroGrow shall be primarily
responsible for compliance by Licensee with all applicable terms of this
Agreement.


3.6          Development and Promotion.  Licensee accepts full responsibility
for and agrees to pay all costs it incurs associated with the development,
manufacture and promotion of the Licensed Products in the Territory. Licensee
will secure all plant, equipment and technical skills necessary for the
development and manufacture of the Licensed Products, and OMS and AeroGrow shall
have no liability or responsibility with respect thereto.



--------------------------------------------------------------------------------



3.7          Compliance with Laws. Licensee shall develop, manufacture, package,
label, advertise, and sell all Licensed Products in strict compliance with all
applicable laws, rules and regulations.  Without limiting the foregoing, the
Licensed Products will be manufactured in substantial compliance with all
applicable laws, rules and regulations applicable within the Territory, and will
not be adulterated or misbranded within the meaning of any laws, rules or
regulations applicable within the Territory.  Licensee shall obtain any required
license or certification under the laws, rules or regulation of the Territory. 
Unless OMS agrees otherwise in writing, Licensee will destroy all inventories of
Licensed Products that are not in conformity with any applicable laws, rules or
regulations within the Territory. Licensee agrees to notify AeroGrow and OMS
promptly of any regulatory action of which Licensee has knowledge that is taken
in relation to Licensee by any federal, state, foreign, county or municipal
authority which relates to or affects the development, manufacture, storage,
packaging, labeling, advertising, distribution, or sale of the Licensed
Products.


3.8          Developed IP.  During the Term of this Agreement and on a quarterly
basis, Licensee shall disclose to OMS and AeroGrow all technical developments,
inventions and improvements made by Licensee related to the Licensed Products
(“Developed IP”), including all Intellectual Property Rights in all such
technical developments, inventions and improvements.  Licensee hereby grants to
OMS and its Affiliates a worldwide, irrevocable, perpetual, transferrable,
royalty-free, non-exclusive license, with the right to sublicense, to make, use,
sell, distribute, offer to sell, and import products and/or services under the
Developed IP.


4 ROYALTY PAYMENTS AND REPORTS


4.1          Royalty.  AWA shall pay AeroGrow a royalty of ten percent (10%)
times the Manufacturing Cost of all Licensed Products manufactured by or for AWA
during the Term of this Agreement (the “Initial Royalty”).  After the Initial
Royalty in a single Contract Year has exceeded US$100,000, the royalty for the
remainder of that single Contract Year shall be eight percent (8%) times the
Manufacturing Cost (the “Reduced Royalty”) (collectively, the Initial Royalty
and Reduced Royalty is the “Royalty”).  At the beginning of the following
Contract Year, the royalty shall return to the Initial Royalty.


4.2          If AeroGrow later becomes affiliated with a Chinese entity,
AeroGrow’s Chinese Affiliate shall have an option to purchase Licensed Products
directly and invoice AWA for such Licensed Products at the Manufacturing Cost
plus the above Royalty, with AeroGrow’s Chinese Affiliate being responsible for
payment of Manufacturing Costs to the manufacturer for such Licensed Products.


4.3          Exclusivity Minimums.  The licenses granted in Sections 2.1 and 3.1
and the distributorship appointment granted in Section 5.1 shall be exclusive to
Licensee with respect to distribution and sales of Licensed Product and Seed
Kits in the Territory if the following minimum Royalty payments and Seed Kit
Payments are made to AeroGrow in the indicated timeframes (“Exclusivity
Minimums”):


a.          April 1, 2018 – March 31, 2019: $50,000 in total Royalty and Seed
Kit Payments for this time period
b.          April 1, 2019 – March 31, 2020: $250,000 in total Royalty payments
and Seed Kit Payments for this time period
c.          April 1, 2020 – March 31, 2021: $750,000 in total Royalty payments
and Seed Kit Payments for this time period


If the Royalty payments and Seed Kit Payments paid to AeroGrow in any Contract
Year do not reach the above Exclusivity Minimums, AWA shall have the right to
compensate AeroGrow to the level necessary to achieve the Exclusivity Minimums
and thereby maintain exclusivity.  If AWA does not compensate AeroGrow to the
Exclusivity Minimums within thirty days of the end of a Contract Year, the
licenses granted in Sections 2.1 and 3.1 and distributorship appointment granted
in Section 5.1 shall immediately become non-exclusive.



--------------------------------------------------------------------------------



4.4          Form of Payment.  The Royalty shall be payable monthly, within
thirty (30) days of the end of each calendar month.  Royalty and other fees due
under this Agreement shall be payable by AWA to AeroGrow in cash (US dollars),
and such fees must continue to be paid in accordance with U.S. tax laws and any
other relevant tax laws.  For purposes of computing the Royalty, the
Manufacturing Cost for each month shall be converted to U.S. Dollars using the
rate of exchange as reported in the Wall Street Journal on the last business day
of the applicable calendar month.


4.5          Interest on Late Payments. If AWA fails to make any payment to
AeroGrow hereunder on the due date for payment, without prejudice to any other
right or remedy available to AeroGrow, AWA shall pay AeroGrow interest on all
such overdue amounts from the due date of such amounts until paid at a twelve
percent (12%) rate per annum.


4.6          Royalty Report.  No later than the April 15th following the end of
each Contract Year, and the April 15th following expiration or termination of
the Agreement for any reason, AWA shall provide AeroGrow with a Royalty report
including the Manufacturing Cost for the applicable Contract Year, itemized
according to each product, and shall provide in such report all other
information and calculations (including the calculation of Manufacturing Cost)
necessary to allow AeroGrow to verify the accuracy of the Manufacturing Cost and
the Royalty calculation. AWA acknowledges that AeroGrow has reporting and
royalty payment obligations to OMS and therefore that time is of the essence
with respect to the deadlines in this Article 4.


4.7          Records and Audit. Licensee shall keep, maintain and preserve, at
its place of business identified above, during the Term and for at least three
(3) years following termination or expiration of this Agreement for any reason,
complete and accurate books, accounts, records and other materials covering all
transactions related to this Agreement, including but not limited to the
information contained in or related to the accounting for and payment of
Royalty, which may include records relating to the manufacturing, distribution,
marketing, sales, and customer support, including but not limited to customer
records, invoices, correspondence and banking, financial and other records in
Licensee’s possession or under its control (the "Records"). During the Term and
for three (3) years following termination or expiration of this Agreement for
any reason, AeroGrow and/or an independent third party representative of
AeroGrow, upon three (3) days' notice and during regular business hours, shall
have the right quarterly to conduct an audit of the Records. Following the
audit, AWA shall take immediate steps to timely resolve any issues raised
therein, including payment of any monies owing and due. AeroGrow shall bear the
costs of the audit, provided, however, that if an audit reveals an underpayment
of more than five (5%) percent of the total amount payable for any Contract
Year, then AWA shall bear the expense of the audit.
 
5. SEED KIT DISTRIBUTION


5.1          AeroGrow hereby appoints AWA, and AWA hereby accepts such
appointment, as AeroGrow’s distributor of Seed Kits in the Territory during the
Term.


5.2          AWA acknowledges and agrees that it will purchase the Seed Kits for
its own account solely for the purpose of resale in the Territory.


5.3          AWA acknowledges and agrees that AeroGrow may, at any time and in
its sole discretion, discontinue (i) manufacturing any of the Seed Kits or (ii)
selling any of the Seed Kits for distribution in the Territory.  AeroGrow
reserves the unqualified right to manage and conduct its business in all
respects, including without limitation the right at all times to:  (a) maintain
or alter the formulae, ingredients, labeling or packaging of any or all of its
products; (b) determine the prices or other terms on which it sells any or all
of its products; (c) produce or sell any particular brands; (d) discontinue the
sale of any or all of its products, packages or containers at any or all
locations; and (e) make all other decisions concerning the conduct of AeroGrow’s
business.  In the event AeroGrow discontinues or alters the formulae,
ingredients and labeling of the Seed Kits pursuant to (a) above, Seller shall
use reasonable efforts to provide notice to Distributor promptly so that
Distributor would have sufficient time to notify the retailers.



--------------------------------------------------------------------------------



5.4          AWA shall order Seed Kits from AeroGrow at prices and terms of sale
which shall be consistent with the provisions of this Agreement and Schedule 3. 
The prices on Schedule 3 do not include value-added, sales, use, excise or other
taxes that may be applicable to the Seed Kit, except as otherwise expressly
agreed to in writing by AeroGrow.


5.5          AWA shall order Seed Kits by submitting to AeroGrow its purchase
order specifically describing the Seed Kits and quantities thereof desired. 
Each purchase order shall be subject to acceptance by AeroGrow, no order shall
be deemed accepted, and AeroGrow shall have no liability with respect thereto,
until and unless such order has been accepted in writing by AeroGrow. 
AeroGrow’s obligation for accepted purchase orders is further subject to current
availability of Seed Kits for distribution in the Territory.  This Agreement
shall control over any inconsistent or additional terms of any purchase order
submitted by AWA unless otherwise specifically agreed to in writing by AeroGrow.


5.6          Payment on all purchase orders received from AWA and accepted by
AeroGrow hereunder shall, unless otherwise agreed to in writing by Seller, be
made no later than thirty (30) days from the date of invoice.  Payment by AWA to
AeroGrow shall be made in cash (US dollars) and in accordance with U.S. tax laws
and any other relevant tax laws.  If AWA fails to make any payment to AeroGrow
hereunder on the due date for payment, without prejudice to any other right or
remedy available to AeroGrow, AWA shall pay AeroGrow interest on all such
overdue amounts from the due date of such amounts until paid at a twelve percent
(12%) rate per annum.


5.7          Unless otherwise agreed by the parties in writing, Seed Kits
purchased hereunder shall be collected by AWA at an AeroGrow’s warehouse in the
United States and risk of loss as to such Seed Kits shall pass to AWA at the
time of delivery.


6. INSURANCE


Licensee agrees to obtain and maintain, at its own cost and expense, insurance
covering (a) bodily injury in an amount not less than one million RMB (1,000,000
RMB), (b) property damage, products, and completed operations in an amount not
less than six million RMB (6,000,000 RMB), (c) automobile liability meeting
statutory requirements, and (d) any additional claims not covered by the
foregoing reasonably anticipated in connection with Licensee’s business
operations and resulting in bodily injury and property damage. This required
insurance shall be written by companies licensed to do business in the
Territory. All policies described above will be written by insurance companies
rated at least A by A.M. Best’s rating service, or an equivalent or higher
rating by a Hong Kong or People’s Republic of China insurance rating service as
approved by OMS and AeroGrow.  Such policy shall name OMS and AeroGrow as
additional insured including providing defense costs and shall be primary with
respect to any insurance or self-insurance programs maintained by OMS or
AeroGrow. The policy must be endorsed to reflect that the additional insured
will be provided no less than thirty (30) days advance written notice of
cancellation or material change in the policy required to be carried as part of
this Agreement. Licensee shall deliver to AeroGrow a certificate of insurance
that specifies the required coverage immediately following execution of this
Agreement. Licensee shall also obtain and maintain at its own cost and expense,
any and all statutorily required insurance, including, but not limited to
workers' compensation insurance with statutory limits, and employer's liability
insurance. The insurance policies will include a waiver of subrogation in favor
of OMS and AeroGrow. The limits required to be evidenced do not limit the
liability of Licensee in any claim or suit.


7. CONFIDENTIALITY


7.1          Acknowledgment of Confidentiality. Each Party understands that any
Protected Information disclosed to it by the other Party under this Agreement is
secret, proprietary and of great value to the disclosing Party, which value may
be impaired if the secrecy of the Protected Information is not maintained. The
Party disclosing Protected Information is hereinafter sometimes referred to as
the "Disclosing Party" and the Party receiving Protected Information is
sometimes hereinafter referred to as the "Receiving Party."



--------------------------------------------------------------------------------



7.2          Reasonable Security Measures. Each Party has taken and will
continue to take reasonable security measures to preserve and protect the
secrecy of the Protected Information, and each Receiving Party agrees to take
all measures reasonably necessary to protect the secrecy of a Disclosing Party's
Protected Information in order to prevent it from falling into the public domain
or into the possession of persons not bound to maintain the secrecy of such
information.


7.3          Non-Disclosure Obligation. Each Receiving Party agrees not to
disclose the Protected Information of the Disclosing Party obtained pursuant to
this Agreement, to any person or entity (other than its key officers, and
employees and/or their Affiliates to whom disclosure is necessary), while this
Agreement is in effect or at any time following the expiration or termination of
this Agreement for any reason.


7.4          Burden of Proof. Each Receiving Party acknowledges and agrees that
if it shall disclose, divulge, reveal, report, publish, transfer or use, for any
purpose whatsoever, except as authorized herein, any Protected Information of a
Disclosing Party, and such Receiving Party shall assert as a defense that such
information (a) was already known to it or developed prior to the execution of
this Agreement, (b) was independently developed by it, (c) was disclosed to
third parties without violation of this Agreement, (d) was in the public domain
prior to the Effective Date of this Agreement, or (e) entered the public domain
without violation of this Agreement, then such Receiving Party shall bear the
burden of proof with respect to the same.


7.5          Permitted Use. Neither Party shall use the Protected Information of
the other Party for any purpose except as permitted in this Agreement.


7.6          Permitted Disclosures. The confidentiality obligations contained in
this Article 7 shall not apply to the extent that any Receiving Party is
required (a) to disclose the information by law, order or regulation of
governmental agency or a court of competent jurisdiction, or (b) to disclose
information to any governmental agency for purposes of obtaining approvals to
test or market the Product; provided, that, in each such case, the Receiving
Party shall give written notice thereof to the Disclosing Party and sufficient
opportunity to prevent or limit any such disclosure or to request confidential
treatment thereof; and provided, further, that the Receiving Party shall give
reasonable assistance to the Disclosing Party to preserve the information as
confidential.


7.7          Terms of this Agreement. The terms and existence of this Agreement
shall be treated by the Parties as Protected Information. Neither Party shall
issue a press release or otherwise publicize the negotiation or conclusion of
this Agreement without the express written consent of the other Party.


8. TERM AND TERMINATION


8.1          Term.  The Term of this Agreement, and the license granted herein,
shall be the period from the Effective Date to March 31, 2021, unless sooner
terminated in accordance with the provisions hereof.


8.2          Termination. This Agreement may be terminated as follows:


(a)
AeroGrow shall have the right to terminate this Agreement immediately without
liability: if AWA (a) fails to meet the Exclusivity Minimums in Section 4.3 in
any Contract Year and (b) fails to compensate AeroGrow to the level necessary to
achieve the Exclusivity Minimums within thirty (30) days of the end of that
Contract Year.



(b)
At OMS’ election, upon termination of the Technology License Agreement between
OMS and AeroGrow or upon termination of OMS’ license grant to AeroGrow in the
Territory; then this Agreement may be terminated upon notice by OMS, effective
upon receipt of such notice;




--------------------------------------------------------------------------------



(c)
At OMS’ or AeroGrow’s election if it determines (i) that Licensee has not
complied with its confidentiality obligations under Article 7, (ii) that
Licensee has used Hydroponic IP outside the scope of the sublicense, or (iii)
that Licensed Products or Seed Kits manufactured or sold by Licensee have been
sold for use outside the Territory; then this Agreement may be terminated upon
notice by AeroGrow or OMS, effective upon receipt of such notice, without
prejudice to any and all other rights and remedies AeroGrow or OMS may have
hereunder or by law provided;



(d)
If Licensee defaults in the payment of any Royalty, payment, interest or other
fees, and such default is not cured within thirty (30) business days following
Licensee’s receipt of written notice of such default, then this Agreement and
the license granted hereunder may be terminated upon written notice by AeroGrow
or OMS sent to Licensee after expiration of the thirty (30) day period and
effective upon receipt of such notice, without prejudice to any and all other
rights and remedies AeroGrow or OMS may have hereunder or by law provided.
Notwithstanding the foregoing provision allowing Licensee thirty (30) business
days to cure a default in payment, Licensee must use its best efforts to cure
such default as promptly as possible within said thirty (30) business day
period.



(e)
If Licensee’s business activities and/or its use of the Licensed Trademarks
harms or damages, or is likely to harm or damage, AeroGrow’s reputation and/or
the Licensed Trademarks, AeroGrow may terminate this Agreement immediately by
giving written notice to Licensee.  This provision includes any harm or damage
based on product quality or recall issues relating to the Licensed Products.



(f)
If Licensee fails to perform in accordance with any material term or condition
of this Agreement (other than as described in Sections 8.2(c) and 8.2(d) above)
and such default continues unremedied for thirty (30) days after the date on
which Licensee receives written notice of default, unless such remedy cannot be
accomplished within such time period and Licensee has commenced diligent efforts
within such time period and continues such efforts until the remedy is complete,
then this Agreement may be terminated upon notice by AeroGrow or OMS, effective
upon receipt of such notice, without prejudice to any and all other rights and
remedies AeroGrow or OMS may have hereunder or by law provided.



(g)
If any corporate action, legal proceedings or other procedure or step is taken
in relation to (i) the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganization of Licensee; (ii) a
composition, compromise, assignment or arrangement with any creditor of
Licensee; (iii) the appointment of a liquidator, trustee in bankruptcy, special
administrator or other similar officer in respect of Licensee or any of its
assets; (iv) the commencement of a case or proceeding, whether voluntary or
involuntary, under any applicable bankruptcy or insolvency law; (v) enforcement
of any liens over any assets of Licensee having an aggregate value in excess of
$50,000 (or its equivalent in any other currency or currencies), or (vi) any
analogous procedure or step is taken in any jurisdiction, then this Agreement
and the license granted hereunder may be terminated immediately upon notice by
AeroGrow or OMS, effective upon sending such notice, without prejudice to any
and all other rights and remedies AeroGrow or OMS may have hereunder or by law
provided, and the license herein granted shall not constitute an asset in
reorganization, bankruptcy, or insolvency which may be assigned or which may
accrue to any court or creditor appointed referee, receiver, or committee.



(h)
If AWA fails to comply with its obligations under Section 4.1 or Section 5.6, as
reasonably determined by AeroGrow or OMS, and such default continues unremedied
for thirty (30) days after the date on which AWA receives written notice of
default, then this Agreement may be terminated upon notice by AeroGrow or OMS,
effective upon receipt of such notice, without prejudice to any and all other
rights and remedies AeroGrow or OMS may have hereunder or by law provided.




--------------------------------------------------------------------------------



8.3          Rights Upon Cancellation, Termination, or Expiration.  Upon any
cancellation, termination, or expiration of this Agreement for any reason:


(a)
The license granted to Licensee in Sections 2.1 and 3.1 shall terminate; and,
except as provided in Section 8.5 below, Licensee shall forthwith discontinue
all use of the Licensed Trademarks and Hydroponic IP.

(b)
Licensee shall promptly pay to AeroGrow all amounts due and owing hereunder,
including all unpaid, accrued Royalty under Article 4 and under Section 5.6 and
Section 8.5.

(c)
Each Receiving Party shall return to the Disclosing Party (or at the Disclosing
Party’s direction, destroy) all Protected Information of the Disclosing Party
provided or otherwise made available by the Disclosing Party that is in the
possession, custody or control of the Receiving Party; provided, however, that
such obligation shall not apply to the extent that the return or destruction of
such Protected Information to the Disclosing Party would materially interfere
with the surviving rights of the Receiving Party under this Agreement.



8.4          Surviving Terms.  The following terms shall survive termination of
this Agreement: Articles 1-3, Sections 4.5-4.7, 5.6, Articles 6-7, Section 8.3,
8.4, 8.5, 9.2, and Articles 10, 11, and 12, and such other provisions that by
their nature are intended to survive termination, shall survive the termination
of this Agreement.


8.5          Disposal of Inventory After Cancellation, Termination, or
Expiration. For a period of six (6) months after cancellation, termination, or
expiration of this Agreement, AWA may sell Licensed Products in AWA’s inventory
(“Sell-Off Period”), except that AWA shall have no right to a Sell-Off Period if
AeroGrow or OMS terminates this Agreement pursuant to any of the provisions in
Sections 8.2(c), 8.2(e)-8.2(g).


9. REPRESENTATIONS AND WARRANTIES


9.1          Representations and Warranties.  AWA represents and warrants as
follows:


(a)
It is a corporation duly organized, validly existing and in good standing under
the laws of China, is qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which the performance of its
obligations hereunder requires such qualification and has all requisite power
and authority, corporate or otherwise, to conduct its business as now being
conducted and to execute, deliver and perform this Agreement.



(b)
The execution, delivery and performance of it of this Agreement have been duly
authorized by all necessary corporate actions, and do not and will not:
 

i.
Require any consent or approval of its stockholders or any government authority,
or

ii.
Violate any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to it or any provision of its charter documents.



(c)
This Agreement is legal, valid and binding any obligation under it is
enforceable in accordance with its terms and conditions.



(d)
It is not under any contractual obligation that is materially conflicting or
materially inconsistent in any respect with the terms of this Agreement or that
would materially impede the diligent and complete fulfillment of its
obligations.



9.2          Disclaimer of Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
IN THIS AGREEMENT, NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A WARRANTY OR
REPRESENTATION BY OMS OR AEROGROW THAT THE USE OF THE LICENSED TECHNOLOGY
LICENSED TO AWA HEREUNDER WILL RESULT IN ANY PRODUCTS, OR AS A WARRANTY OR
REPRESENTATION BY OMS OR AEROGROW THAT THE EXPLOITATION OF ANY OF THE FOREGOING
WILL BE FREE FROM INFRINGEMENT OF INTELLECTUAL PROPERTY OF THIRD PARTIES.



--------------------------------------------------------------------------------



10. INDEMNIFICATION


10.1          Licensee Indemnification. Licensee shall indemnify, defend, and
hold AeroGrow, OMS and each of its Affiliates, including the directors,
officers, employees, and agents of each of the foregoing harmless from and
against all claims, suits, actions, proceedings, damages, losses or liabilities,
costs or expenses (including reasonable attorneys' fees and expenses) arising
out of, based upon, or in connection with (a) any breach of any of Licensee’s
representations and warranties as set forth in this Agreement; (b) any use of
any Patent, process, method, or device, including Developed IP, by Licensee in
connection with the Licensed Products; (c) any alleged defects or dangers
inherent in the Licensed Products or the manufacture, distribution, sale, or use
thereof; (d) any injuries or damages to purchasers, users, or consumers of
Licensed Products or arising from or related to the use or consumption of the
Licensed Products; or (e) any alleged infringement of any third party's
Copyright, Patent, Trademark, or other Intellectual Property.


10.2          Conditions of Indemnification. As a condition of indemnification
under this Article 10, AeroGrow, OMS or their Affiliates shall give Licensee
(for purposes of this Article 10, the "Indemnifying Party") immediate notice of
and copies of all pleadings and correspondence related to the assertion of any
such claim, proceeding, action, or suit and agrees not to settle, compromise, or
otherwise dispose of any such claim, proceeding, action or suit without the
prior written consent of the Indemnifying Party. The Indemnifying Party shall
have the right (but not the obligation) to assume the defense or settlement of
any such claim, proceeding, action, or suit at its expense, by counsel of its
choice. If the Indemnifying Party assumes such defense, the Party seeking
indemnity shall cooperate fully with the Indemnifying Party in defense of the
action and the Indemnifying Party shall not be liable to pay or reimburse the
other Party for attorneys' fees or expenses, except such out-of-pocket costs or
expenses incurred by the indemnified Party in cooperating with the Indemnifying
Party.


10.3          Limits. No Party shall be liable to another Party for any
punitive, indirect or consequential losses, except that no limitations of
liability shall apply to (a) claims for death or physical injury, or loss or
damage to tangible personal or real property; (b) damages caused by a Party's
gross negligence or willful misconduct or omission of a Party or its respective
employees or representatives; or (c) damages payable pursuant to a breach of
Article 7 (Confidentiality) or this Article 10 (Indemnification); or (d) breach
of any license granted with respect to Hydroponic IP or Licensed Trademarks.



--------------------------------------------------------------------------------



11. NOTICES


All notices provided for in this Agreement shall be in writing and shall be
given by facsimile or registered mail, postage prepaid, or by overnight courier
deposited with a reputable company, addressed to the other Party at the
applicable address set forth below, or to such other addresses as may be given
for such purpose by such that Party by notice duly given hereunder. Notice shall
be deemed properly given three (3) days after the date mailed if given by first
class mail, or one (1) day after confirmed delivery by overnight courier:


TO AEROGROW:


AeroGrow International, Inc.
Attn.: President and CEO
1026075 Longbow Dr., Suite 200
Boulder, CO 80301
Facsimile: (303) 444-0406


WITH COPIES TO:


OMS Investments, Inc.
10250 Constellation Blvd.
Suite 2800
Los Angeles, CA 90067


AND


The Scotts Company LLC
14111 Scottslawn Road
Marysville, Ohio 43041
Attention: Legal Department


TO OMS:


OMS Investments, Inc.
10250 Constellation Blvd.
Suite 2800
Los Angeles, CA 90067


WITH COPIES TO
The Scotts Company LLC
14111 Scottslawn Road
Marysville, Ohio 43041
Attention: Legal Department
 
TO AWA:


Aiwuan 爱屋安Shanghai ltd
Room 303
No. 33, C2 zone, lane 1555, Jingshajiang West Road,
Jiading District, Shanghai, China

--------------------------------------------------------------------------------

 
12. GENERAL PROVISIONS


12.1          No Fiduciary or Other Relationship. The Parties understand and
agree that this Agreement does not create a fiduciary relationship between them,
that they are and shall be independent contractors, and that nothing in this
Agreement is intended to make either Party a general or special agent, joint
venturer, partner, or employee of another Party for any purpose whatsoever.


12.2          Severability. Except as expressly provided to the contrary herein,
each Section, term and provision of this Agreement, and any portion thereof,
shall be considered severable and if, for any reason, any such provision of this
Agreement is held to be invalid, contrary to or in conflict with any applicable
present or future law or regulation in a final, unappealable ruling issued by
any court, agency or tribunal with competent jurisdiction in a proceeding to
which AeroGrow is a party, that ruling shall not impair the operation of, or
have any other effect upon, such other portions of this Agreement as may remain
otherwise intelligible, which shall continue to be given full force and effect
and bind the Parties, although any portion held to be invalid shall be deemed
not to be a part of this Agreement from the date the time for appeal expires, if
Licensee is a party thereto, otherwise upon Licensee’s receipt of a notice of
non-enforcement thereof from AeroGrow. If any covenant herein which restricts
competitive activity is deemed unenforceable by virtue of its scope in terms of
area, business activity prohibited and/or length of time, but would be
enforceable by reducing any part or all thereof, the Parties agree that the same
shall be enforced to the fullest extent permissible under the laws and public
policies applied in the jurisdiction in which enforcement is sought.


12.3          Substitution of Provisions. If any applicable and binding law or
rule of any jurisdiction requires a greater prior notice of the termination of
this Agreement than is required hereunder, or the taking of some other action
not required hereunder, or if, under any applicable and binding law or rule of
any jurisdiction, any provision of this Agreement is invalid or unenforceable,
the prior notice and/or other action required by such law or rule shall be
substituted for the comparable provisions hereof. The Parties agree to be bound
by any promise or covenant imposing the maximum duty permitted by law which is
subsumed within the terms of any provision hereof, as though it were separately
articulated in and made a part of this Agreement, that may result from striking
from any of the provisions hereof, any portion or portions which a court may
hold to be unenforceable in a final decision to which AeroGrow is a party, or
from reducing the scope of any promise or covenant to the extent required to
comply with such a court order. Such modifications to this Agreement shall be
effective only in such jurisdiction, unless AeroGrow elects to give them greater
applicability, and shall be enforced as originally made and entered into in all
other jurisdictions.


12.4          Waiver. A Party may by written instrument unilaterally waive or
reduce any obligation of or restriction upon the other Party under this
Agreement, effective upon delivery of written notice thereof to the other or
such other effective date stated in the notice of waiver. Any waiver so granted
by the waiving Party shall be without prejudice to any other rights the waiving
Party may have, will be subject to continuing review by the waiving Party and
may be revoked, in the waiving Party's sole discretion, at any time and for any
reason, effective upon delivery to the other Party often (10) days' prior
written notice.


12.5          Waiver by Custom or Practice. A Party shall not be deemed to have
waived or impaired any right, power or option reserved by this Agreement
(including, without limitation, the right to demand exact compliance with every
term, condition and covenant herein or to declare any breach thereof to be a
default and to terminate this Agreement) by virtue of any custom or practice of
the Parties at variance with the terms hereof. Any failure, refusal or neglect
of a Party to exercise any right under this Agreement or to insist upon exact
compliance by the other with its obligations hereunder, any waiver, forbearance,
delay, failure or omission by a Party to exercise any right, power or option,
whether of the same, similar or different nature, or AeroGrow's acceptance of
any payments due from AWA after any breach of this Agreement, shall not be
deemed a waiver or impairment of any right, power or other option provided under
this Agreement.

--------------------------------------------------------------------------------



12.6          Force Majeure. Neither Party shall be liable for loss or damage or
deemed to be in breach of this Agreement if their failure to perform obligations
results from:


(a)
compliance with any law, regulation, requirement or instruction of any federal,
state, municipal or foreign government or any department or agency thereof;



(b)
acts of God;



(c)
fires, strikes, embargoes, war or riot; or



(d)
any other similar event or cause.



Any delay resulting from any of said causes shall extend performance accordingly
or excuse performance, in whole or in part, as may be reasonable, except that
said causes shall not excuse payments of amounts owed at the time of such
occurrence or payment of any license fees, interest, or administration fees.


12.7          Temporary Restraining Orders and Preliminary Injunctions. 
Notwithstanding anything to the contrary in this Agreement, each Party shall
have the right in a proper case to obtain temporary restraining orders and
temporary or preliminary injunctive relief from a court of competent
jurisdiction.


12.8          Rights Cumulative. The rights of each Party hereunder are
cumulative and no exercise or enforcement by a Party of any right or remedy
hereunder shall preclude the exercise or enforcement by that Party of any other
right or remedy hereunder which that Party is entitled by law to enforce.


12.9          Costs and Attorneys’ Fees. If a claim for amounts owed by Licensee
to AeroGrow or its affiliates is asserted in any judicial proceeding or appeal
thereof, or if a Party enforces this Agreement in any judicial proceeding or
appeal thereof, the Party prevailing in such proceeding shall be entitled to
reimbursement of its reasonable costs and expenses, including reasonable
accounting and legal fees, whether incurred prior to, in preparation for, or in
contemplation of the filing of any written demand, claim, action, hearing or
proceeding to enforce the obligations of this Agreement. If AeroGrow incurs
expenses in connection with Licensee’s failure to pay when due amounts owing to
AeroGrow, to submit when due any reports, information or supporting records or
otherwise to comply with this Agreement, including, but not limited to legal and
accounting fees, AeroGrow shall be reimbursed by Licensee for any reasonable
costs and expenses that AeroGrow incurs.


12.10          Governing Law.  Except to the extent governed by the United
States Trademark Act of 1946 (Lanham Act, 15 U.S.C. §§ 1051 et seq.) or other
federal law, this Agreement, and the relationship between the Parties, shall be
governed by the laws of the State of Ohio.


12.11          Compliance with Laws; U.S. Foreign Corrupt Practices Act.


a.          Licensee, and all its employees, agents and affiliates acting on its
behalf, are in compliance with and will continue to comply in all material
respects with all applicable laws including, without limitation, with the
Foreign Corrupt Practices Act of 1977 of the United States of America (Public
Law 96-2134, Dec. 19, 1977) as amended (Public Law 100-481, Title V, § 5003,
Aug. 23, 1988) and any similar laws in the Territory.



--------------------------------------------------------------------------------



b.          Licensee represents and warrants that: (a) neither it nor any of its
employees or officers is an official, employee, or active member of the armed
services of any government; an official or employee of any government, an
official of a political party, or a candidate for political office; and (b) as
of the Effective Date and during the term of this Agreement, no government
official, and no official of any government agency or instrumentality, is or
will become associated with, or will own or presently owns an interest, whether
direct or indirect, in Licensee or has or will have any legal or beneficial
interest in this Agreement.  Licensee further agrees to inform AeroGrow of any
change in such status or representation.  Licensee warrants that, in connection
with its performance under this Agreement, it has not and will not make or
authorize any payments or gifts or any offers or promises of payments or gifts
of any kind, directly or indirectly, to any official of any government or any
agency or instrumentality thereof for the purpose of influencing any act or
decision of such official or to induce such official to use his/her influence
with the government.  Licensee further agrees that it will not make any payment
to any person or entity if such Licensee knows or has reason to know that all or
any portion of such payment will be offered or given directly or indirectly to
any official of a government or political party, or any candidate for
governmental or political party office, for the purpose of influencing or
inducing any official to use his/her influence with the government or any
instrumentality thereof.  Licensee warrants that it has not and will not pay,
offer or tender, directly or indirectly, any political contributions or
donations, or any commission or finder’s or referral fee to any person or firm
in connection with its activities under this Agreement.  Licensee is in
compliance with and will continue to comply in all material respects with all
applicable ant-bribery laws.  Licensee hereby acknowledges receipt of a copy of
AeroGrow’s Foreign Corrupt Practices Act Policy (the “FCPA Policy”) and by
execution of this Agreement, Licensee warrants and certifies that it will do
nothing in the performance of its obligations under this Agreement which will be
in conflict with the FCPA Policy.


12.12          Jurisdiction. Any dispute, controversy or claim arising out of or
in connection with this Agreement, including any question regarding its
existence, validity or termination, shall be submitted to the China
International Economic and Trade Arbitration Commission (“CIETAC”) for
arbitration which shall be conducted in accordance with CIETAC’s arbitration
rules in effect at the time of applying for arbitration.  The place of
arbitration shall be CIETAC, Hong Kong, China.  The tribunal shall consist of
three arbitrators each of whom shall have experience in handling cases involving
trading and investment by foreign investors in the PRC.  Each party shall
appoint one arbitrator within fifteen (15) days after receipt of the notice of
arbitration from CIETAC, and the two party-appointed arbitrators shall agree on
the third arbitrator who will act as the presiding arbitrator of the tribunal
within another fifteen (15) days after the two arbitrators selected by the
parties are notified of such by CIETAC.  If, within the above said time limits,
either party fails to appoint its arbitrator or no agreement on the choice of
the third arbitrator can be reached, CIETAC shall make such appointment in
accordance with the list procedure under the CIETAC rules.  The arbitration
shall be conducted in the English language and all arbitrators shall be fluent
in English. The arbitrators (including the presiding arbitrator) may be
appointed from outside CIETAC’s panel of arbitrators, provided that such
appointment shall have been confirmed by the Chairman of CIETAC in accordance
with the applicable laws. The arbitrators are required to decide all matters in
accordance with the substantive laws of the State of Ohio, U.S.A.  The
arbitration award shall be final and binding on both parties.  Upon and after
the submission of any dispute to arbitration, the Parties shall continue to
exercise their respective remaining rights, and fulfill their remaining
respective obligations under this Agreement, except insofar as the same may
relate directly to the matters in dispute.


12.13          [INTENTIONALLY OMITTED]


12.14          Headings. The headings of the several Sections hereof are for
convenience only and do not define, limit or construe the contents of such
Sections.



--------------------------------------------------------------------------------



12.15          Interpretation.  Except where the context otherwise permits or
requires, the use of the term “including” and inflections thereof, mean
“including without limitation,” “include without limitation” or “includes
without limitation.”


12.16          Entire Agreement.  The Agreement represents the entire agreement
between the Parties with respect to the subject matter hereof and supersedes any
prior agreements and negotiations between the Parties with respect to the
subject matter hereof, including all oral, written or otherwise communicated
statements in whatever form or from whatever source.
12.17          Counterparts. This Agreement may be executed simultaneously in
counterparts, including with PDFs or photocopies of signatures, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement, binding upon all Parties hereto, notwithstanding that all
Parties are not signatories to the original or the same counterpart.


12.18          Expenses. Each Party shall bear its own expenses (including
attorneys’ fees and expenses) in connection with the preparation, negotiation,
execution, and delivery of this Agreement.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Technology License Agreement,
effective as of the Effective Date first written above.




AEROGROW:
AEROGROW INTERNATIONAL, INC.
By:                                                             
Name:           Ben Gill                               
Title: Vice President, Special Projects
 
AWA:
Aiwuan 爱屋安Shanghai ltd
By:                                                              
Name:          Tiger Guan                          
Title: General Manager




OMS:
OMS INVESTMENTS, INC.,
as third-party beneficiary
By:                                                             
Name:                                                        
Title:                                                           



--------------------------------------------------------------------------------

Schedule 1
Approved Manufacturers


Manufacturer of the Herbie, Sprout LED & Harvest Models is:


Envitech (China) Ltd.
South Weier Road, East Jingyl Road
3.9 SKM, Industrial Park, Development Zone
Anqing, Auhui, China




Manufacturer of the Bounty Model and Farm Models is:


Zhangzhou Wanlida Electrical Appliance Co. Ltd.
No 618 Jiahe Road, Wanlida
Industry Zone
Xiamen, Fujian, China
 

--------------------------------------------------------------------------------

Schedule 2
Hydroponic IP


Any Intellectual Property, excluding OMS Trademarks, that is (a) owned by OMS,
(b) provided to AWA by AeroGrow, and (c) embodied in or required for manufacture
of the following products:
Herbie
Sprout LED
Harvest
Harvest Premium
Harvest Elite
Harvest Elite Touch
Bounty
Bounty Wi-Fi
Bounty Elite
Bounty Elite Wi-Fi
Farm, Farm Plus, Farm Tall



--------------------------------------------------------------------------------

Schedule 3
Licensed Products


Herbie
Sprout LED
Harvest
Harvest Premium
Harvest Elite
Harvest Elite Touch
Bounty
Bounty Wi-Fi
Bounty Elite
Bounty Elite Wi-Fi
Farm, Farm Plus, Farm Tall

--------------------------------------------------------------------------------



Schedule 4
Licensed Trademarks


AeroGarden™
[image00003.jpg]
Herbie™
Sprout LED™Harvest™
Harvest Premium™
Harvest Elite™
Harvest Elite Touch™
Bounty™
Bounty Wi-Fi™
Bounty Elite™
Bounty Elite Wi-Fi™
Farm™, Farm Plus™ Farm Tall™



--------------------------------------------------------------------------------



Schedule 5
Seed Kits


All Seed Kits will be manufactured by AeroGrow in the United States.  Shipping
will be paid by AWA.


Seed Kits include the following:
·
3 Pod Seed Kits: US$3.95

·
6 Pod Seed Kits: US$4.95

·
9 Pod Seed Kits: US$5.95

·
24 Pod Seed Kits: US$9.95






 
 